DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges the response filed 2/22/2022.  Claims 1-11 are pending in the application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Fujita (US 4220808).
	Re Clm 1:  Fujita discloses (figs 3, 4, and 11) an endplate comprising: a base (34) with a first end (bottom, attached to member 32) separated from a second end (top end of 34) by a curved sidewall, which is centered around a longitudinal axis of the base (see figs), the base being configured to (capable of) engage with a charge carrier of a well perforating gun (Examiner notes that the endplate 34 is capable to engaging a charge carrier of a well perforating gun in a similar manner that it engages the hollowed member 48); and a set of tube tabs (figs 3 and 4: “38”; fig 11: “64” ) flexibly coupled to the base and extending from the second end, wherein each of the set of tube tabs is generally oriented in a direction of the longitudinal axis (vertical direction), and wherein each of the set of tube tabs comprises a retaining lip (38a; 64a) that is configured to enter a corresponding tube tab receiver located on the charge carrier (similarly as how the tabs engage with member 48); and a set of structural supports (e.g. 40 in figs 3 and 4; and structure between “64” in fig 11) fixedly coupled to the base and extending from the second end, along the set of tube tabs; wherein a thickness of the set of structural supports is selected so that the set of structural supports is capable of fitting snugly inside the charge carrier to assume a force that otherwise would be experienced by the set of tube tabs (such as an axial force applied to the ends of the tube tabs and the structural supports).
	Re Clm 2:  Fujita discloses wherein the set of structural supports is generally oriented in the direction of the longitudinal axis (see figs).
	Re Clm 3:  Fujita discloses wherein the set of structural supports is a plurality of curved sidewalls arranged around an aperture at the second end of the base (see figs).
	Re Clm 4:  Fujita discloses wherein the set of tube tabs are interspersed between the plurality of structural supports (see figs).
	Re Clm 5:  Fujita disclose wherein the set of tube tabs and the plurality of structural supports is arranged around an aperture in the second end of the base (see hollow section of base).
	Re Clm 6:  Fujita discloses wherein the set of tube tabs comprises at least two tube tabs, and wherein each of the tube tabs is arranged around an aperture in the second end of the base (see figs).
	Re Clm 7:  Fujita discloses wherein the set of tube tabs are asymmetrically disposed around an aperture at the second end of the base.  Examiner notes that 38a1 (figs 3 and 4) is different than the other tabs 38 and therefore are asymmetrical , and that tabs 64 (fig 11) are also asymmetrical.  
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 that the Fujita reference fails to teach or suggest that the base “34” is configured to engage with a charge carrier of a well perforating gun, nor wherein the lips of the segments 38 enter corresponding tube tab receivers on the carrier, nor wherein a thickness of the segments 40 are selected to fit snugly inside the carrier to assume a force that otherwise would be experienced by the set of tube tabs.  Examiner disagrees and notes that the added claim language to claim 1 is functional intended use and limited patentable weight is given to this section of the claim. Additionally, examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does.  See MPEP 2114.  In this instance, the device endplate of Fujita provides all of the structure and is capable of performing each of the functions of the claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678